Exhibit 10.31

LOGO [g24166image001.jpg]

 

22 October 2004

 

SAVVIS Communications Corporation

1285 Worldgate Drive

Herndon, VA 20170

Attn: Executive Vice President, Strategic Development

 

Re: Network Services Agreement

 

Ladies and Gentlemen:

 

Reference is made to the Network Services Agreement by and between Savvis
Communications Corporation (“Savvis”) and Reuters Limited (“Reuters”), dated as
of September 28, 2001 (together with subsequent amendments thereto, the
“Agreement”). The purpose of this letter is to set forth the parties’ agreement
regarding any credits, payments or offsets, including but not limited to those
against Domestic or International MMCs, due as a result of Reuters’ making of
any Bankruptcy Payments, as provided in Sections 3.6.2, 3.6.7 and 11.2 of the
Agreement. The Parties intend by this Agreement to compromise, settle, resolve
and discharge all claims, contracts and liabilities between them regarding the
Bankruptcy Payments or any credits arguably due as a result of Bankruptcy
Payments upon the terms and conditions hereinafter set forth in order to avoid
further expense, inconvenience and unnecessary litigation without any admission,
assumption or finding of liability by or against either Party. Capitalized terms
used, but not defined, herein shall have the meaning set forth in the Agreement.

 

Notwithstanding anything in the Agreement to the contrary, as the sole result of
Reuters’ making any Bankruptcy Payments, the Domestic MMC shall be adjusted as
follows:

 

a) All MMC obligations shall cease as of October 1, 2005.

 

b) Reuters will receive a monthly credit against its Domestic Shortfall Payment
obligation for each month from January 1, 2005 through September 30, 2005 equal
to the greater of (i) $388,889 and (ii) 60% of the Domestic Shortfall Payment
for such month provided that such credit(s) shall never exceed $667,667 in any
single month or $6 million in the aggregate. For the avoidance of doubt, the
preceding does not affect the calculation of the Domestic Monthly Spend, but
only the amount of the Domestic Shortfall Payment that Reuters is required to
pay to Savvis

 

   

Reuters Limited

          

85 Fleet Street

          

London EC4P 4AJ

     Tel (020) 7250 1122

 

A subsidiary of Reuters Group Plc Reg. Office as above Reg No. 145316 England



--------------------------------------------------------------------------------

In consideration for the credits specified herein, Reuters on behalf of itself
and all affiliates waives its right to make any further claim for Bankruptcy
Payments, or to obtain any further payment, credit or offsets for Bankruptcy
Payments, and Savvis, on behalf of itself and all affiliates, waives its right
to claim that any Bankruptcy Payments credits or offsets agreed to herein were
improperly paid to Reuters or to obtain any refund of such. Please sign and
return both copies of this letter to confirm your acceptance of the above. One
copy will be returned to you in due course for your records.

 

Very truly yours,

Reuters Limited

By:

 

/s/ Barry Woodward

--------------------------------------------------------------------------------

   

Barry Woodward

   

Head of Infrastructure Development &

   

Networking

 

Accepted as of the day and year first above written:

 

SAVVIS Communications Corporation

 

By:

 

/s/ Grier C. Raclin

--------------------------------------------------------------------------------

Name:

 

Grier C. Raclin

Title:

 

Chief Legal Officer

Date:

 

October 25, 2004